Citation Nr: 1341347	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for status-post right total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision which denied the above claimed benefit.  

In June 2010, the Board remanded the matter to afford the Veteran with a hearing.  In October 2010, the Veteran testified during a videoconference hearing before the undersigned.  A transcript is of record.  

In November 2010, the claim was remanded for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The records contained therein have been reviewed.  

The claim was initially with the St. Petersburg RO; the Veteran has since relocated and the Buffalo, NY RO is now the originating agency.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's right knee disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013) as a knee replacement with prosthesis.  A 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to Diagnostic Codes 5256, 5261, and 5262.  The minimum rating is 30 percent under Diagnostic Code 5055.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

In this case, ankylosis and malunion or nonunion of the tibia and fibula have not been demonstrated.  As such, the only other code that could provide a disability rating in excess of 30 percent is for limitation of extension of the right knee.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

During the most recent VA examination in December 2010 VA examination, the Veteran reported pain on motion and frequent flare-ups of right knee symptoms.  The examiner found full extension.  However, the examiner also noted objective evidence of pain on motion but did not note the point at which the pain began or whether there was any additional functional limitation as a result.  In addition, the examiner noted that the reported flare-ups severely limit the Veteran's activities but did not comment further on the functional impairment, if any, experienced as a result of the flare-ups.  Moreover, the examiner did not comment as to whether the Veteran's reports equated to chronic, severe painful motion or weakness.

In addition, the Board requests that this opportunity is taken to obtain all outstanding records of VA treatment.  The last VA treatment of record is dated in May 2010.  A December 2009 treatment record indicated that right knee X-rays had recently been obtained; however, they are not of record.  As it appears that there may be outstanding treatment records even prior to May 2010, the Board requests that a full search is again conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  This includes, but is not limited to, records from the Buffalo and Bay Pines VA facilities, right knee X-rays from 2009, and all VA records from May 2010 to present.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a physician to determine the current severity of the service-connected right knee disability.  The examiner should review the claims folder, a copy of this remand, and any evidence in Virtual VA.  All indicated testing should be conducted.

The examiner should report the range of motion of the right knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  

The examiner is specifically requested to determine whether the Veteran's right knee symptoms have resulted in chronic residuals consisting of severe painful motion or weakness.  The degree of industrial impairment caused by the service-connected right knee disability should be indicated.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



